DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has filed a terminal disclaimer which was approved thereby addressing the rejection for obviousness double patenting.
The foreign priority document is filed and appropriately referenced in the ADS.
Applicant has amended the claims to move a dependent claim limitation into the independent claim.  The limitations of the dependent claim having been searched and determined not to be obvious by the examiner, allowable subject matter is below identified.
Terminal Disclaimer
The terminal disclaimer filed on 12/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17018264 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Weisberg on January 10, 2022.

Amend the Specification to Add a paragraph prior to Field of the Invention:
---CROSS-REFERENCE TO RELATED APPLICATIONS AND PRIORITY
	This application claims priority to Foreign Application EP 19197723.0 filed 09/17/2019 the disclosures of which are expressly incorporated herein by reference. ---
Allowable Subject Matter
Claims 1-12 and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Ovalles et al (US 9,255,043) and Lesimple Herold Groffe, Bruer (EP 1091085A1) which while teaching similar process with similar compositions of the instant claims in overlapping ranges of carbons and mass %, neither reference teaches the instantly claimed poly dispersity index of (i) and no analogous art or motivation to alter this property is identified (heterogeneity of the polymer additive/mixture which affects agglomeration, flow, aggregation and is therefore material to performance). Of component (i) or use of component (ii)  of a 4-poly(propylenyl) benzene sulfonic acid having greater than 50 mass % with greater than or equal to 21 total carbon atoms in the substituent group as determined by GC as claimed in the claimed process/method.  The prior art does not teach or fairly suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/ Primary Examiner, Art Unit 1759